Opinion issued August 12, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ———————————
                              NO. 01-20-00699-CV
                           ———————————
                       CITY OF HOUSTON, Appellant
                                        V.
                    JOSE SABAS CARRIZALES, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-19785


                         MEMORANDUM OPINION

      In this interlocutory appeal,1 appellant, City of Houston (the “City”),

challenges the trial court’s order denying its summary-judgment motion filed in the


1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8); see also Thomas v. Long,
      207 S.W.3d 334, 339–40 (Tex. 2006) (summary-judgment motion challenging trial
      court’s subject-matter jurisdiction is subsumed under Texas Civil Practice and
suit brought against it by appellee, Jose Sabas Carrizales, for negligence. In its sole

issue, the City contends that the trial court erred in denying its summary-judgment

motion.

      We reverse and render.

                                     Background

      In his amended petition, Carrizales alleged that on August 9, 2018, at about

3:26 p.m., Mercedes Katrina Griffin,2 a City employee, was driving a sewer jet

truck3 owned by the City “northbound on the 6000 Block of Martin Luther King

Blvd.” And she negligently “failed to control her speed,” striking Carrizales’s car

and causing him to suffer personal injuries. According to Carrizales, Griffin “was

acting within the course and scope of her employment” “when the collision took

place,” making the City “vicariously liable to [Carrizales]” for Griffin’s negligent

conduct “under the theory of respondeat superior.” Carrizales brought a negligence

claim against the City, alleging that Griffin was negligent in failing to maintain a



      Remedies Code section 54.014(a)(8)); City of Houston v. Garza, No.
      01-18-01069-CV, 2019 WL 2932851, at *3 (Tex. App.—Houston [1st Dist.] July 9,
      2019, no pet.) (mem. op.) (“When a governmental unit asserts immunity in a motion
      for summary judgment, a court of appeals has jurisdiction to review an interlocutory
      order denying summary judgment.”).
2
      In his amended petition, Carrizales refers to Griffin as “Mercedes Katrin Jackson,”
      but Griffin’s deposition testimony confirms that her name is “Mercedes Katrina
      Griffin.”
3
      The sewer jet truck operated by Griffin can hold up to 1,000 gallons of water, which
      is used to clear blockages in the municipal sewer system.
                                               2
single lane, failing to control the speed of her truck, failing to control the operation

of her truck, failing to avoid the collision, failing to keep a proper look out, failing

to apply the brakes properly and timely, failing to operate the truck in a safe manner,

and failing to operate the truck as a person of ordinary prudence would have in the

same or similar circumstances. Carrizales sought damages for past and future

physical pain and suffering, past and future mental anguish, past and future

disfigurement, past and future physical impairment, past and future medical

expenses, past and future out-of-pocket economic losses, and past and future loss of

earning capacity.

      The City answered, generally denying the allegations in Carrizales’s petition

and asserting that the trial court lacks jurisdiction over Carrizales’s suit because the

City is entitled to governmental immunity and the Texas Tort Claims Act (“TTCA”)4

did not waive that immunity.

      The City moved for summary judgment on Carrizales’s negligence claim,

arguing that it was entitled to judgment as a matter of law because the trial court

lacks subject-matter jurisdiction over Carrizales’s suit. The City asserted that it was

entitled to governmental immunity and Carrizales could not show that his suit

against the City fell under the limited waiver of governmental immunity provided




4
      See TEX. CIV. PRAC. & REM. CODE ANN. §§ 101.001–.109.
                                              3
by the TTCA.5 According to the City, although the TTCA waives governmental

immunity for personal injuries proximately caused by “the negligence of a[] [City]

employee,” if the personal injuries “arise[] from the operation or use of a

motor-driven vehicle,”6 the City employee must be “acting within h[er] scope of

employment,” and at the time of the collision, Griffin was acting “outside the scope

of her employment.” Thus, because Griffin was not acting in the course and scope

of her employment when the collision with Carrizales occurred, the TTCA did not

waive the City’s governmental immunity and the trial court lacked subject-matter

jurisdiction over Carrizales’s negligence suit.

      The City attached excerpts from Griffin’s deposition testimony to its

summary-judgment motion.7 In her deposition, Griffin testified that she is a utility

worker for the City. Griffin described her job duties as “investigat[ing] stoppages,”

“investigat[ing] and inspect[ing] sewer complaints,” and otherwise responding to

public requests for service. She also identified several City employees who had

supervisory authority over her.

      Griffin testified that when the collision with Carrizales occurred, she was

driving the sewer jet truck back to her place of work after stopping by her home for


5
      See id. § 101.021(1).
6
      See id.
7
      Carrizales attached Griffin’s entire deposition to his response to the City’s
      summary-judgment motion.
                                              4
lunch. Right after the collision, she called one of her supervisors, Charles Tryals.

Tryals instructed her to “call dispatch” to report the collision.

      Griffin was alone in the truck when the collision occurred. She explained that

if she had been investigating a stoppage or answering a request for service or

investigating or inspecting a sewer complaint, someone else would have been in the

truck with her because “[i]t takes two people to perform the job.”

      In his response to the City’s summary-judgment motion, Carrizales argued

that the City did not establish that it was entitled to judgment as a matter of law on

Carrizales’s negligence claim because Griffin’s deposition testimony was

unverified, citing by way of example an excerpt from the deposition testimony in

which, consistent with the objection of the City’s counsel, Griffin refused to produce

her driver’s license. Also, because Griffin was an interested witness, Carrizales

argued that the City could not rely solely on her testimony to prove that she was not

acting in the course and scope of her employment at the time of the collision. And

Carrizales asserted that there was a genuine issue of material fact as to whether

Griffin was acting in the course and scope of her employment because Griffin stated

in her deposition that she “was on the clock” when the collision occurred but also

stated that she was not required to “clock out” during the day, and she explained that

“even while we are on our break, we are on the clock.” As a result, according to

Carrizales, there was “no electronic or written documentation that c[ould]

                                               5
conclusively demonstrate . . . that [Griffin] was on a break, and therefore not acting

within the course and scope of her employment” when the collision occurred.

      In its reply to Carrizales’s response, the City noted that Griffin, in her

deposition, identified herself while under oath and the deposition also reflects that

the City’s counsel ultimately allowed Carrizales’s counsel to examine Griffin’s

driver’s license. And the City reiterated that it had established, based on the

evidence, that, at the time of the collision, Griffin was acting outside the scope of

her employment, which precluded waiver of the City’s governmental immunity by

the TTCA.8

      After a hearing, the trial court denied the City’s summary-judgment motion.

                                  Standard of Review

      Sovereign immunity and its counterpart, governmental immunity, exist to

protect the State and its political subdivisions from lawsuits and liability for money

damages. Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635 (Tex.

2012); Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 853 (Tex.


8
      The record also contains Carrizales’s sur-reply, which the parties agree was filed
      untimely and without leave of court. The summary-judgment order does not recite
      that the trial court considered “the evidence” or otherwise reflect that the trial court
      considered the sur-reply, so we do not consider it here. See B.C. v. Steak N Shake
      Operations, Inc., 598 S.W.3d 256, 262 (Tex. 2020); see also Dean v. Aurora Bank,
      FSB, No. 01-15-00827-CV, 2016 WL 7368057, at *3 (Tex. App.—Houston [1st
      Dist.] Dec. 20, 2016, no pet.) (mem. op.) (absent affirmative indication in record
      that trial court accepted untimely response, appellate court presumes that trial court
      did not consider it).
                                                 6
2002); see also Ben Bolt-Palito Blanco Consol. Indep. Sch. Dist., 212 S.W.3d at

323–24 (“Sovereign immunity protects the State, its agencies, and its officials from

lawsuits for damages.”). Although the terms “sovereign immunity” and

“governmental immunity” are often used interchangeably, sovereign immunity

“extends to various divisions of state government, including agencies, boards,

hospitals, and universities,” while governmental immunity “protects political

subdivisions of the State, including counties, cities, and school districts.” See Ben

Bolt-Palito Blanco Consol. Indep. Sch. Dist., 212 S.W.3d at 323–24; Odutayo v. City

of Houston, No. 01-12-00132-CV, 2013 WL 1718334, at *2 n.8 (Tex. App.—

Houston [1st Dist.] Apr. 18, 2013, no pet.) (mem. op.). We interpret statutory

waivers of sovereign immunity narrowly, as the Texas Legislature’s intent to waive

immunity must be clear and unambiguous. See LMV-AL Ventures, LLC v. Tex. Dep’t

of Aging & Disability Servs., 520 S.W.3d 113, 120 (Tex. App.—Austin 2017, pet.

denied); see also TEX. GOV’T CODE ANN. § 311.034. Without an express waiver of

sovereign immunity or governmental immunity, courts do not have subject-matter

jurisdiction over suits against the State or its political subdivisions.    State v.

Shumake, 199 S.W.3d 279, 283 (Tex. 2006); Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 224–25 (Tex. 2004).

      A governmental unit may raise the affirmative defense of governmental

immunity and challenge the trial court’s jurisdiction “through a plea to the

                                             7
jurisdiction or other procedural vehicle, such as a motion for summary judgment.”

Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018). We

review a trial court’s decision on summary judgment de novo. Tex. Mun. Power

Agency v. Pub. Util. Comm’n of Tex., 253 S.W.3d 184, 192 (Tex. 2007). We also

review a motion or plea asserting governmental immunity de novo because it

involves a question of law. Harris Cty. Hosp. Dist. v. Tomball Reg’l Hosp., 283

S.W.3d 838, 842 (Tex. 2009).

      To prevail on a summary-judgment motion, the movant has the burden of

establishing that it is entitled to judgment as a matter of law and there is no genuine

issue of material fact. TEX. R. CIV. P. 166a(c); Cathey v. Booth, 900 S.W.2d 339,

341 (Tex. 1995). When a governmental unit, as the movant, raises the affirmative

defense of governmental immunity and challenges the trial court’s subject-matter

jurisdiction in a summary-judgment motion, it must establish that it is entitled to

governmental immunity as a matter of law. See TEX. R. CIV. P. 166a(c); Rivera v.

City of Houston, No. 01-19-00629-CV, 2020 WL 7502054, at *3 (Tex. App.—

Houston [1st Dist.] Dec. 22, 2020, no pet.) (mem. op.); Oakbend Med. Ctr. v.

Martinez, 515 S.W.3d 536, 542 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

Once the governmental unit conclusively establishes its entitlement to governmental

immunity, the burden shifts to the non-movant to present evidence sufficient to

create a fact issue on at least one element of either the affirmative defense or an

                                              8
exception to that defense. Oakbend, 515 S.W.3d at 542; Zeifman v. Nowlin, 322

S.W.3d 804, 808 (Tex. App.—Austin 2010, no pet.). If the non-movant cannot meet

his burden, the suit is barred because of governmental immunity, and summary

judgment is proper. Oakbend, 515 S.W.3d at 542; see Shives v. State, 743 S.W.2d

714, 715 (Tex. App.—El Paso 1987, writ denied) (“[A] motion for summary

judgment may be based on a showing that the cause of action is barred as a matter

of law by the affirmative defense of governmental immunity.”); cf. Miranda, 133

S.W.3d at 228 (standard of review for jurisdictional plea based on evidence generally

mirrors matter-of-law summary-judgment standard).

                            Governmental Immunity

      In its sole issue, the City argues that the trial court erred in denying its

summary-judgment motion because it is entitled to governmental immunity, the

TTCA does not waive its immunity, it “conclusively established” that Griffin was

acting outside the scope of her employment at the time of the collision with

Carrizales, and the trial court, thus, lacks subject-matter jurisdiction over

Carrizales’s suit.

      The TTCA provides a limited waiver of immunity for certain suits against

governmental units. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.001–.109;

Alexander v. Walker, 435 S.W.3d 789, 790 (Tex. 2014); City of Dallas v. Hillis, 308

S.W.3d 526, 530 (Tex. App.—Dallas Mar. 30, 2010, pet. denied). The City is a


                                             9
governmental unit protected by governmental immunity, absent waiver. See TEX.

CIV. PRAC. & REM. CODE ANN. § 101.001(3); cf. City of Sugar Land v. Gaytan, No.

01-18-01083-CV, 2020 WL 2026374, at *2–3 (Tex. App.—Houston [1st Dist.] Apr.

28, 2020, no pet.) (mem. op.). Pertinent here, the TTCA waives a governmental

unit’s immunity for the personal injuries proximately caused by the negligence of

the governmental unit’s employee acting within the scope of her employment if the

injuries “arise[] from the operation or use of a motor-driven vehicle.” TEX. CIV.

PRAC. & REM. CODE ANN. §§ 101.021, 101.025; see also Gaytan, 2020 WL

2026374, at *3. For purposes of the TTCA, an “employee” is,

      a person, including an officer or agent, who is in the paid service of a
      governmental unit by competent authority, but does not include an
      independent contractor, an agent or employee of an independent
      contractor, or a person who performs tasks the details of which the
      governmental unit does not have the legal right to control.

TEX. CIV. PRAC. & REM. CODE ANN. § 101.001(2) (internal quotations omitted). The

employee’s “scope of employment” means “the performance for a governmental unit

of the duties of an employee’s office or employment and includes being in or about

the performance of a task lawfully assigned to an employee by competent authority.”

Id. § 101.001(5) (internal quotations omitted).

      When a vehicle involved in a collision is owned by the driver’s employer, a

presumption arises that the driver was acting in the course and scope of her

employment when the collision occurred. Robertson Tank Lines, Inc. v. Van Cleave,

                                            10
468 S.W.2d 354, 357 (Tex. 1971); Molina v. City of Pasadena, No.

14-17-00524-CV, 2018 WL 3977945, at *4 (Tex. App.—Houston [14th Dist.] Aug.

21, 2018, no pet.) (mem. op.). But if there is evidence that the driver was on a

personal errand, or otherwise not in the furtherance of her employer’s business, the

presumption vanishes. Mejia-Rosa v. John Moore Servs., No. 01-17-00955-CV,

2019 WL 3330972, at *7 (Tex. App.—Houston [1st Dist.] July 25, 2019, no pet.)

(mem. op.); see Molina, 2018 WL 3977945, at *5; Lara v. City of Hempstead, No.

01-15-00987-CV, 2016 WL 3964794, at *4 (Tex. App.—Houston [1st Dist.] July

21, 2016, pet. denied) (explaining presumption is only procedural tool and once

rebutted, it disappears from case). If the employer proffers evidence rebutting the

presumption, the burden shifts back to the plaintiff to produce other evidence that

the driver was acting in the course and scope of her employment at the time of the

collision. Robertson Tank Lines, 468 S.W.2d at 358; Molina, 2018 WL 3977945, at

*5; see generally Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754 (Tex.

2007) (no fact issue that employer was vicariously liable where undisputed evidence

showed employee was on personal errand and not acting in furtherance of

employer’s business).

      Here, it is undisputed that Griffin, a City employee, was driving a City-owned

truck when the collision occurred. That evidence raised the presumption that Griffin

was acting in the course and scope of her employment. The City adduced Griffin’s

                                           11
testimony to prove that Griffin was returning to her workplace alone after lunch

when the collision occurred. That testimony rebutted the presumption that Griffin

was acting in the course and scope of her employment when the collision occurred.

See Molina, 2018 WL 3977945, at *4 (presumption city employee was acting within

course and scope of employment rebutted where collision occurred while employee

was returning to work after eating lunch ); Lara, 2016 WL 3964794, at *4 (evidence

officer was commuting to work in patrol car at time of collision showed he was

“neither engaged in the performance for a governmental unit of the duties” of his

office or employment nor performing task “lawfully assigned to an employee by

competent authority” and thus was sufficient to rebut presumption that officer was

acting in course and scope of employment under TTCA (internal quotations

omitted)); Gant v. Dumas Glass & Mirror, Inc., 935 S.W.2d 202, 212–13 (Tex.

App.—Amarillo 1996, no writ) (holding employee was not acting in course and

scope of employment where collision occurred while employee was driving

company vehicle returning to work after “attending [to] his personal business of

eating lunch”); Drooker v. Saeilo Motors, 756 S.W.2d 394, 397 (Tex. App.—

Houston [1st Dist.] 1988, writ denied) (employee who was driving employer’s

delivery vehicle to restaurant for dinner at time of collision was not in course and

scope of employment). And that presumption was rebutted even though Griffin was

“on the clock” when the collision occurred. See J & C Drilling Co. v. Salaiz, 866

                                           12
S.W.2d 632, 637 (Tex. App.—San Antonio 1993, no writ) (holding evidence not

sufficient to raise fact issue that employee was acting in course and scope of

employment where collision occurred as employee was returning from personal

errand, despite evidence he was on call twenty-four hours a day and was driving

employer’s vehicle).

      Carrizales asserts that the “bare” testimony of Griffin, an interested witness,

is insufficient to prove that Griffin was not acting in the course and scope of her

employment with the City at the time of the collision. But “[a] summary judgment

may be based on uncontroverted testimonial evidence of an interested witness . . . if

the evidence is clear, positive and direct, otherwise credible and free from

contradictions and inconsistencies, and could have been readily controverted.” TEX.

R. CIV. P. 166a(c). “[C]ould have been readily controverted” means “the testimony

at issue is of a nature which can be effectively countered by opposing evidence.”

Casso v. Brand, 776 S.W.2d 551, 558 (Tex. 1989). In contrast, an affidavit that

states only legal or factual conclusions without providing factual support is not

proper summary-judgment evidence because it is not credible or susceptible to being

readily controverted. Brown v. Mesa Distribs., Inc., 414 S.W.3d 279, 287 (Tex.

App.—Houston [1st Dist.] 2013, no pet.); see also Frank’s Int’l, Inc. v. Smith Int’l,

Inc., 249 S.W.3d 557, 566 (Tex. App.—Houston [1st Dist.] 2008, no pet.)

(explaining conclusory statements and statements of subjective belief or intent

                                            13
without   underlying     facts    cannot    be        countered   and   are   incompetent

summary-judgment evidence).

      In her deposition testimony, Griffin did not conclusorily state that she was

acting in the course and scope of her employment at the time of the collision.

Instead, she testified that she was on her way back to work after lunch and was alone

in the truck when the collision occurred. And she explained that if she had been

performing her job duties, such as investigating a stoppage, answering a request for

service, or investigating or inspecting a sewer complaint, someone else would have

been in the truck with her because “it takes two employees to perform the job.” This

testimony consists of facts susceptible to dispute: Griffin’s supervisors, Griffin’s

work schedule for the day, and the employee with whom Griffin was scheduled to

work that day are all potential sources of information that could have confirmed or

controverted Griffin’s testimony.9


9
      In his appellee’s brief, Carrizales notes that he has a motion pending in the trial
      court to compel responses to his discovery requests about “Griffin’s background,
      job training, job duties, work schedule and timecards, job supervision, disciplinary
      history, and her history as a driver.” But Carrizales did not ask for a ruling on that
      motion and move for a continuance so that he could obtain the City’s responses to
      those discovery requests in sufficient time before the hearing on the City’s
      summary-judgment motion. See Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d
      640, 647 (Tex. 1996) (“When a party contends that it has not had an adequate
      opportunity for discovery before a summary judgment hearing, it must file either an
      affidavit explaining the need for further discovery or a verified motion for
      continuance.” (citing TEX. R. CIV. P. 166a(g), 251, 252)). And the City moved for
      summary judgment on matter-of-law grounds, not no-evidence grounds. Compare
      TEX. R. CIV. P. 166a(c) (containing no mention of discovery related to filing of
      matter-of-law summary-judgment motion), with TEX. R. CIV. P. 166a(i) (stating
                                                 14
      Although Carrizales, in his appellate briefing, challenges Griffin’s credibility,

questioning the distances between where the collision occurred, her home, and her

workplace, as well as the timing of her lunch break, Carrizales’s skepticism rests

solely on speculation, which is not enough to raise a fact issue as to whether Griffin

was acting in the course and scope of her employment at the time of the collision.10

See Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 164 (Tex. 2004)

(speculation is not evidence); Marathon Corp. v. Pitzner, 106 S.W.3d 724, 727–28

(Tex. 2003) (stating evidence is legally insufficient if based on conjecture or

speculation because “some suspicion linked to other suspicion produces only more

suspicion, which is not the same as some evidence”); Mariner Fin. Grp. v. Bossley,

79 S.W.3d 30, 34 (Tex. 2002) (summary-judgment standard does not permit

speculation).

      We conclude that Griffin’s testimony satisfies Texas Rule of Civil Procedure

166a(c)’s requirements that it be “clear, positive and direct, otherwise credible and

free from contradictions and inconsistencies, and could have been readily

controverted.” See TEX. R. CIV. P. 166a(c). And because the uncontroverted


      no-evidence motion for summary judgment may only be filed “[a]fter adequate time
      for discovery”). Thus, the status of Carrizales’s discovery requests does not affect
      our analysis here.
10
      Carrizales also attacks Griffin’s credibility based on criminal convictions that are
      over twenty years old. Because he did not raise this issue in his summary-judgment
      response and does not cite to any authority explaining its relevance here, it is not
      properly presented for review. See TEX. R. APP. P. 33.1(a), 38.1(i), 38.2(a)(1).
                                              15
evidence conclusively proves that Griffin was not acting in the course and scope of

her employment with the City when the collision occurred, we hold that the City’s

governmental immunity has not been waived, the trial court lacks subject-matter

jurisdiction over Carrizales’s suit, and the trial court erred in denying the City’s

summary-judgment motion.       See Mayes, 236 S.W.3d at 757 (uncontroverted

evidence that employee was on personal errand when accident occurred supported

summary judgment in favor of employer on vicarious-liability claim); Mejia-Rosa,

2019 WL 3330972, at *8.

      We sustain the City’s sole issue.

                                    Conclusion

      We reverse the trial court’s order denying the City’s summary-judgment

motion and render judgment dismissing Carrizales’s suit for lack of jurisdiction.




                                             Julie Countiss
                                             Justice

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                            16